Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 04, 2017

The Court of Appeals hereby passes the following order:

A18A0284. LADELLA MONIQUE HOLMES-REDDICK v. MICHAEL
    DONNELL REDDICK.

       In this direct appeal, Ladella Monique Holmes-Reddick, the wife in the divorce
proceeding below, challenges the trial court’s order dismissing her appeal from the
divorce decree.1 We lack jurisdiction because the trial court’s order is not subject to
direct appeal.
       A trial court order dismissing a properly-filed appeal is subject to direct appeal.
See Castleberry’s Food Co. v. Smith, 205 Ga. App. 859, 860 (424 SE2d 33) (1992).
This appeal, however, stems from a divorce case, and a case’s underlying subject
matter, not the relief awarded, determines whether an appellant has a right to direct
appeal. See Best Tobacco, Inc. v. Dept. of Revenue, 269 Ga. App. 484, 485 (604
SE2d 578) (2004) (“[T]he underlying subject matter prevails over the procedural
judgment and determines whether the appellant has a right to a direct appeal or whether
the appellant must seek discretionary review.”). Divorce cases are domestic relations
cases within the meaning of OCGA § 5-6-35 (a) (2). Accordingly, the wife was
required to file an application for discretionary appeal to obtain appellate review of the
trial court’s order dismissing her appeal. Her failure to do so deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.




       1
        The trial court dismissed the appeal because it determined that the wife
caused an unreasonable delay in securing the transcript of the motion for new trial
hearing. See OCGA § 5-6-48 (c).
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          10/04/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.